NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPH BROWN,                                   No.    14-16153

                Petitioner-Appellant,           D.C. No. 1:14-cv-00481-LJO

 v.
                                                MEMORANDUM*
PAUL COPENHAVER,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Federal prisoner Joseph Brown appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas corpus petition. We dismiss.

      Brown’s section 2241 petition alleged that prison staff at USP Atwater

improperly designated him to a “Control Unit Facility” within the prison. The



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court dismissed Brown’s petition on the basis that his claim was not

cognizable in habeas. On appeal, Brown asks this court to remand the petition to

the district court so he can develop a claim that, he contends, meets the

jurisdictional requirements to seek habeas relief.

      We need not determine whether the district court properly concluded that it

lacked jurisdiction over Brown’s habeas petition because the Bureau of Prisons’

inmate locator service shows that Brown is currently being housed at USP Canaan,

in Waymart, Pennsylvania. Brown’s claim, which arose from his custody

designation at USP Atwater, is therefore moot. See Spencer v. Kemna, 523 U.S. 1,

7 (1998) (a habeas petition becomes moot when the injury alleged cannot be

redressed by a favorable judicial decision); Munoz v. Rowland, 104 F.3d 1096,

1097-98 (9th Cir. 1997) (dismissing appeal because challenge to placement in

administrative segregation became moot upon appellant’s release on parole). We,

accordingly, deny Brown’s request to remand to add a new claim and dismiss this

appeal. See Munoz, 104 F.3d at 1098.

      All other pending motions are denied.

      DISMISSED.




                                          2                                     14-16153